                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     BARBARA LEWIS, et al.,
                                                                                           Case No. 18-cv-02248-PJH
                                   5                   Plaintiffs,

                                   6             v.                                        ORDER DIRECTING THE PARTIES
                                                                                           TO FILE POST-SETTLEMENT
                                   7     RODAN & FIELDS, LLC,                              UPDATE
                                   8                   Defendant.                          Re: Dkt. No. 200

                                   9

                                  10          The court is in receipt of the parties’ joint status report. Dkt. 200. In it, the parties
                                  11   reiterate that they’ve reached a tentative agreement in principle to settle this action as
                                  12
Northern District of California




                                       well as its state court counterpart. Id. at 1. The parties indicate that they expect to
 United States District Court




                                  13   execute a settlement agreement by mid-July 2021. Id. at 2. Once they finalize that
                                  14   agreement, the parties then intend to move the court to stay this action pending their
                                  15   performance of the agreement’s terms. Id. The parties request that, in the interim, the
                                  16   court stay this action until August 30, 2021. Id.
                                  17          The court hereby ORDERS the parties to jointly notify the court that they have
                                  18   executed a final settlement agreement within seven days of such execution. If the
                                  19   parties have not executed that agreement by Friday, July 30, 2021, they must jointly file
                                  20   another report updating the court on this action’s settlement status by Friday, August 6,
                                  21   2021. Once the parties have notified the court of their executed settlement agreement,
                                  22   the court will set a date for the parties to appear to discuss the possibility of conditionally
                                  23   dismissing this action.
                                  24          In the interim, the court hereby STAYS any further litigation in this action.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 2, 2021
                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
